1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   LEE MONTES,                        )   Case No.: 2:20-cv-468 FMO - RAO
12                                      )   Hon. Fernando M. Olguin
           Plaintiff,                   )
13                                      )
     vs.                                )   STIPULATED PROTECTIVE ORDER
14                                      )
15   OFFICER DURAN, #673; OFFICER       )
     RANEER, #664; CITY OF EL           )
16   MONTE; and DOES 1-50, inclusive,   )
                                        )
17         Defendants.                  )   Complaint Served: January 8, 2020
18
19
20
21
22
23
24
25
26
27
28

                                        1       STIPULATED PROTECTIVE ORDER
1    1.
2          A.      Purposes and Limitations
3          Discovery in this action is likely to involve production of confidential,
4    proprietary or private information for which special protection from public disclosure
5    and from use for any purpose other than prosecuting this litigation may be warranted.
6    Accordingly, the parties – LEE MONTES, CITY OF EL MONTE, OFFICER DURAN,
7    and OFFICER RANEER – hereby stipulate to and petition the Court to enter the
8    following Stipulated Protective Order. The parties acknowledge that this Order does
9    not confer blanket protections on all disclosures or responses to discovery and that the
10   protection it affords from public disclosure and use extends only to the limited
11   information or items that are entitled to confidential treatment under the applicable legal
12   principles.
13         B.      Good Cause Statement
14         This action is likely to involve confidential and sensitive information for which
15   special protection from public disclosure and from use for any purpose other than
16   prosecution of this action is warranted. Such confidential and proprietary materials and
17   information consist of, among other things, private and personal life details (e.g.,
18   telephone numbers, home addresses, the names of family members and other personal
19   information) confidential business or financial information, information regarding
20   confidential law enforcement practices, investigations or prosecutions, other
21   confidential research, development, or information (including information implicating
22   privacy rights of third parties), information otherwise generally unavailable to the
23   public, or which may be privileged or otherwise protected from disclosure under state
24   or federal statutes, court rules, case decisions, or common law.
25         The use of the information ordered to be disclosed from DEFENDANTS
26   OFFICER DURAN’s and OFFICER RANEER’s personnel file with the El Monte
27   Police Department is limited to the parties as designated below. The parties shall not
28   divulge it, either in writing or orally, to anyone except as described below.

                                               2       STIPULATED PROTECTIVE ORDER
1          Accordingly, to expedite the flow of information, to facilitate the prompt
2    resolution of disputes over confidentiality of discovery materials, to adequately protect
3    information the parties are entitled to keep confidential, to ensure that the parties are
4    permitted reasonably necessary uses of such material in preparation for and in the
5    conduct of trial, to address their handling at the end of the litigation, and serve the ends
6    of justice, a protective order for such information is justified in this matter. It is the
7    intent of the parties that information will not be designated as confidential for tactical
8    reasons and that nothing be so designated without a good faith belief that it has been
9    maintained in a confidential, non-public manner, and there is good cause why it should
10   not be part of the public record of this case.
11         C.     Acknowledgment of Procedure for Filing Under Seal
12         The parties further acknowledge, as set forth in Section 12.3, below, that this
13   Stipulated Protective Order does not entitle them to file confidential information under
14   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
15   standards that will be applied when a party seeks permission from the court to file
16   material under seal.
17         There is a strong presumption that the public has a right of access to judicial
18   proceedings and records in civil cases. In connection with non-dispositive motions,
19   good cause must be shown to support a filing under seal. See Kamakana v. City and
20   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
21   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics, Inc.,
22   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
23   cause showing), and a specific showing of good cause or compelling reasons with
24   proper evidentiary support and legal justification, must be made with respect to
25   Protected Material that a party seeks to file under seal. The parties’ mere designation of
26   Disclosure or Discovery Material as CONFIDENTIAL does not— without the
27   submission of competent evidence by declaration, establishing that the material sought
28

                                                 3      STIPULATED PROTECTIVE ORDER
1    to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
2    constitute good cause.
3          Further, if a party requests sealing related to a dispositive motion or trial, then
4    compelling reasons, not only good cause, for the sealing must be shown, and the relief
5    sought shall be narrowly tailored to serve the specific interest to be protected. See
6    Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
7    or type of information, document, or thing sought to be filed or introduced under seal in
8    connection with a dispositive motion or trial, the party seeking protection must
9    articulate compelling reasons, supported by specific facts and legal justification, for the
10   requested sealing order. Again, competent evidence supporting the application to file
11   documents under seal must be provided by declaration.
12         Any document that is not confidential, privileged, or otherwise protectable in its
13   entirety will not be filed under seal if the confidential portions can be redacted. If
14   documents can be redacted, then a redacted version for public viewing, omitting only
15   the confidential, privileged, or otherwise protectable portions of the document, shall be
16   filed. Any application that seeks to file documents under seal in their entirety should
17   include an explanation of why redaction is not feasible.
18   2.    DEFINITIONS
19                Action: Montes v. City of El Monte, et. al. Case Number 2:20-cv-468
20   FMO-RAO.
21                Challenging Party: a Party or Non-Party that challenges the designation of
22   information or items under this Order.
23                “CONFIDENTIAL” Information or Items: information (regardless of how
24   it is generated, stored or maintained) or tangible things that qualify for protection under
25   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
26   Statement.
27                Counsel: Outside Counsel of Record and House Counsel (as well as their
28   support staff).

                                                4      STIPULATED PROTECTIVE ORDER
1                 Designating Party: a Party or Non-Party that designates information or
2    items that it produces in disclosures or in responses to discovery as
3    “CONFIDENTIAL.”
4                 Disclosure or Discovery Material: all items or information, regardless of
5    the medium or manner in which it is generated, stored, or maintained (including, among
6    other things, testimony, transcripts, and tangible things), that are produced or generated
7    in disclosures or responses to discovery in this matter.
8                 Expert: a person with specialized knowledge or experience in a matter
9    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
10   expert witness or as a consultant in this Action.
11                House Counsel: attorneys who are employees of a Party to this Action.
12   House Counsel does not include Outside Counsel of Record or any other outside
13   counsel.
14                Non-Party: any natural person, partnership, corporation, association or
15   other legal entity not named as a Party to this action.
16                Outside Counsel of Record: attorneys who are not employees of a Party to
17   this Action but are retained to represent or advise a Party to this Action and have
18   appeared in this Action on behalf of that Party or are affiliated with a law firm that has
19   appeared on behalf of that Party, and includes support staff.
20                Party: any party to this Action, including all of its officers, directors,
21   employees, consultants, retained experts, and Outside Counsel of Record (and their
22   support staffs).
23                Producing Party: a Party or Non-Party that produces Disclosure or
24   Discovery Material in this Action.
25                Professional Vendors: persons or entities that provide litigation support
26   services (e.g., photocopying, videotaping, translating, preparing exhibits or
27   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
28   their employees and subcontractors.

                                                5        STIPULATED PROTECTIVE ORDER
1                 Protected Material: any Disclosure or Discovery Material that is designated
2    as “CONFIDENTIAL.”
3          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
4    from a Producing Party.
5    3.    SCOPE
6          The protections conferred by this Stipulation and Order cover not only Protected
7    Material (as defined above), but also (1) any information copied or extracted from
8    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
9    Material; and (3) any testimony, conversations, or presentations by Parties or their
10   Counsel that might reveal Protected Material.
11         Any use of Protected Material at trial shall be governed by the orders of the trial
12   judge. This Order does not govern the use of Protected Material at trial.
13   4.    DURATION
14         Once a case proceeds to trial, information that was designated as
15   CONFIDENTIAL or maintained, pursuant to this Protective Order, used or introduced
16   as an exhibit at trial becomes public and will be presumptively available to all members
17   of the public, including the press, unless compelling reasons supported by specific
18   factual findings to proceed otherwise are made to the trial judge in advance of the trial.
19   See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
20   documents produced in discovery from “compelling reasons” standard when merits-
21   related documents are part of the court record). Accordingly, the terms of this
22   Protective Order do not extend beyond the commencement of the trial.
23   5.    DESIGNATING PROTECTED MATERIAL
24                Exercise of Restraint and Care in Designating Material for Protection.
25   Each Party or Non-Party that designates information or items for protection under this
26   Order must take care to limit any such designation to specific material that qualifies
27   under the appropriate standards. The Designating Party must designate for protection
28   only those parts of material, documents, items or oral or written communications that

                                               6      STIPULATED PROTECTIVE ORDER
1    qualify so that other portions of the material, documents, items or communications for
2    which protection is not warranted are not swept unjustifiably within the ambit of this
3    Order.
4          Mass, indiscriminate or routinized designations are prohibited. Designations that
5    are shown to be clearly unjustified or that have been made for an improper purpose
6    (e.g., to unnecessarily encumber the case development process or to impose
7    unnecessary expenses and burdens on other Parties) may expose the Designating Party
8    to sanctions.
9          If it comes to a Designating Party’s attention that information or items that it
10   designated for protection do not qualify for protection, that Designating Party must
11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
12                   Manner and Timing of Designations. Except as otherwise provided in this
13   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
14   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
15   must be clearly so designated before the material is disclosed or produced.
16         Designation in conformity with this Order requires:
17                   (a)   for information in documentary form (e.g., paper or electronic
18   documents, but excluding transcripts of depositions or other pretrial or trial
19   proceedings), that the Producing Party affix at a minimum, the legend
20   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
21   contains protected material. If only a portion of the material on a page qualifies for
22   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
23   by making appropriate markings in the margins).
24                   A Party or Non-Party that makes original documents available for
25   inspection need not designate them for protection until after the inspecting Party has
26   indicated which documents it would like copied and produced. During the inspection
27   and before the designation, all of the material made available for inspection shall be
28   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents it

                                                7      STIPULATED PROTECTIVE ORDER
1    wants copied and produced, the Producing Party must determine which documents, or
2    portions thereof, qualify for protection under this Order. Then, before producing the
3    specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
4    each page that contains Protected Material. If only a portion of the material on a page
5    qualifies for protection, the Producing Party also must clearly identify the protected
6    portion(s) (e.g., by making appropriate markings in the margins).
7                  (b)   for testimony given in depositions, that the Designating Party
8    identify the Disclosure or Discovery Material on the record, before the close of the
9    deposition, all protected testimony.
10                 (c)   for information produced in some form other than documentary and
11   for any other tangible items, that the Producing Party affix in a prominent place on the
12   exterior of the container or containers in which the information is stored the legend
13   “CONFIDENTIAL.” If only a portion or portions of the information warrants
14   protection, the Producing Party, to the extent practicable, shall identify the protected
15   portion(s).
16                 Inadvertent Failures to Designate. If timely corrected, an inadvertent
17   failure to designate qualified information or items does not, standing alone, waive the
18   Designating Party’s right to secure protection under this Order for such material. Upon
19   timely correction of a designation, the Receiving Party must make reasonable efforts to
20   assure that the material is treated in accordance with the provisions of this Order.
21   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
22                 Timing of Challenges. Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s Scheduling
24   Order.
25                 Meet and Confer. The Challenging Party shall initiate the dispute
26   resolution process under Local Rule 37.1 et seq.
27                 The burden of persuasion in any such challenge proceeding shall be on the
28   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,

                                                8       STIPULATED PROTECTIVE ORDER
1    to harass or impose unnecessary expenses and burdens on other parties) may expose the
2    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
3    the confidentiality designation, all Parties shall continue to afford the material in
4    question the level of protection to which it is entitled under the Producing Party’s
5    designation until the Court rules on the challenge.
6    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
7                 Basic Principles. A Receiving Party may use Protected Material that is
8    disclosed or produced by another Party or by a Non-Party in connection with this
9    Action only for prosecuting, defending or attempting to settle this Action. Such
10   Protected Material may be disclosed only to the categories of persons and under the
11   conditions described in this Order. When the Action has been terminated, a Receiving
12   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
13         Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Order.
16                Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
17   ordered by the Court or permitted in writing by the Designating Party, a Receiving
18   Party may disclose any information or item designated “CONFIDENTIAL” only to:
19                (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
20   well as employees of said Outside Counsel of Record to whom it is reasonably
21   necessary to disclose the information for this Action;
22                (b)    the officers, directors, and employees (including House Counsel) of
23   the Receiving Party to whom disclosure is reasonably necessary for this Action;
24                (c)    Experts (as defined in this Order) of the Receiving Party to whom
25   disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                (d)    the Court and its personnel;
28                (e)    court reporters and their staff;

                                                9       STIPULATED PROTECTIVE ORDER
1                 (f)    professional jury or trial consultants, mock jurors, and Professional
2    Vendors to whom disclosure is reasonably necessary for this Action and who have
3    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4                 (g)    the author or recipient of a document containing the information or a
5    custodian or other person who otherwise possessed or knew the information;
6                 (h)    during their depositions, witnesses, and attorneys for witnesses, in
7    the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
8    requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
9    not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
11   by the Designating Party or ordered by the Court. Pages of transcribed deposition
12   testimony or exhibits to depositions that reveal Protected Material may be separately
13   bound by the court reporter and may not be disclosed to anyone except as permitted
14   under this Stipulated Protective Order; and
15                (i)    any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the Parties engaged in settlement discussions.
17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
18         IN OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation that
20   compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22                (a)    promptly notify in writing the Designating Party. Such notification
23   shall include a copy of the subpoena or court order;
24                (b)    promptly notify in writing the party who caused the subpoena or
25   order to issue in the other litigation that some or all of the material covered by the
26   subpoena or order is subject to this Protective Order. Such notification shall include a
27   copy of this Stipulated Protective Order; and
28

                                                10     STIPULATED PROTECTIVE ORDER
1                 (c)    cooperate with respect to all reasonable procedures sought to be
2    pursued by the Designating Party whose Protected Material may be affected.
3          If the Designating Party timely seeks a protective order, the Party served with the
4    subpoena or court order shall not produce any information designated in this action as
5    “CONFIDENTIAL” before a determination by the court from which the subpoena or
6    order issued, unless the Party has obtained the Designating Party’s permission. The
7    Designating Party shall bear the burden and expense of seeking protection in that court
8    of its confidential material and nothing in these provisions should be construed as
9    authorizing or encouraging a Receiving Party in this Action to disobey a lawful
10   directive from another court.
11   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12         PRODUCED IN THIS LITIGATION
13                (a)    The terms of this Order are applicable to information produced by a
14   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the remedies
16   and relief provided by this Order. Nothing in these provisions should be construed as
17   prohibiting a Non-Party from seeking additional protections.
18                (b)    In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
21   information, then the Party shall:
22                       (1)   promptly notify in writing the Requesting Party and the Non-
23   Party that some or all of the information requested is subject to a confidentiality
24   agreement with a Non-Party;
25                       (2)   promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27   specific description of the information requested; and
28

                                               11      STIPULATED PROTECTIVE ORDER
1                        (3)   make the information requested available for inspection by
2    the Non-Party, if requested.
3                 (c)    If the Non-Party fails to seek a protective order from this Court
4    within 14 days of receiving the notice and accompanying information, the Receiving
5    Party may produce the Non-Party’s confidential information responsive to the discovery
6    request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
7    produce any information in its possession or control that is subject to the confidentiality
8    agreement with the Non-Party before a determination by the Court. Absent a court
9    order to the contrary, the Non-Party shall bear the burden and expense of seeking
10   protection in this Court of its Protected Material.
11   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
15   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
16   all unauthorized copies of the Protected Material, (c) inform the person or persons to
17   whom unauthorized disclosures were made of all the terms of this Order, and
18   (d) request such person or persons to execute the “Acknowledgment and Agreement to
19   Be Bound” that is attached hereto as Exhibit A.
20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21         PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection, the
24   obligations of the Receiving Parties are those set forth in Federal Rules of Civil
25   Procedure, rule 26(b)(5)(B). This provision is not intended to modify whatever
26   procedure may be established in an e-discovery order that provides for production
27   without prior privilege review. Pursuant to Federal Rules of Evidence, rules 502(d) and
28   (e), insofar as the Parties reach an agreement on the effect of disclosure of a

                                               12      STIPULATED PROTECTIVE ORDER
1    communication or information covered by the attorney-client privilege or work product
2    protection, the Parties may incorporate their agreement in the Stipulated Protective
3    Order submitted to the Court.
4    12.   MISCELLANEOUS
5                 Right to Further Relief. Nothing in this Order abridges the right of any
6    person to seek its modification by the Court in the future.
7                 Right to Assert Other Objections. By stipulating to the entry of this
8    Protective Order, no Party waives any right it otherwise would have to object to
9    disclosing or producing any information or item on any ground not addressed in this
10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
11   ground to use in evidence of any of the material covered by this Protective Order.
12                Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
14   only be filed under seal pursuant to a court order authorizing the sealing of the specific
15   Protected Material at issue. If a Party’s request to file Protected Material under seal is
16   denied by the court, then the Receiving Party may file the information in the public
17   record unless otherwise instructed by the court.
18   13.   FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 4, within 60
20   days of a written request by the Designating Party, each Receiving Party must return all
21   Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
25   must submit a written certification to the Producing Party (and, if not the same person
26   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
27   category, where appropriate) all the Protected Material that was returned or destroyed
28   and (2) affirms that the Receiving Party has not retained any copies, abstracts,

                                               13       STIPULATED PROTECTIVE ORDER
